Citation Nr: 1549496	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-13 575	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for the service connected disability of right upper lobe pulmonary tuberculosis, cavitary, advanced, inactive tuberculosis.  

REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION


The Veteran had active military service from October 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional office in Columbia, South Carolina.  Subsequent jurisdiction over the claim has been transferred to the RO in Atlanta, Georgia.  

FINDING OF FACT

On October 9, 2015 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Atlanta, Georgia, that the appellant died in January 2015.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
H. SEESEL 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


